        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 1 of 18



J. Benjamin Rottenborn (Pro hac vice filed concurrently)
Michael P. Gardner (Pro hac vice filed concurrently)
Justin E. Simmons (Pro hac vice concurrently)
WOODS ROGERS PLC
P.O. Box 14125
Roanoke, VA 24038-4125
Phone: (540) 983-7600
Fax: (540) 983-7711
brottenborn@woodsrogers.com
mgardner@woodsrogers.com
jsimmons@woodsrogers.com

Michael P. Manning
RITCHIE MANNING KAUTZ PLLP
175 N. 27th St., Suite 1206
Billings, MT 59102
Phone: (406) 601-1400
Fax: (406) 545-0412
mmanning@rmkfirm.com

Counsel for Relator Charles Sanford Stone, II

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                  GREAT FALLS DIVISION


  THE UNITED STATES OF AMERICA                  FILED IN CAMERA AND
   ex rel. CHARLES SANFORD STONE,               UNDER SEAL (31 U.S.C.
                                                § 3730(b)(2))
   II,
                                                Civil Action No. ___________
                               Plaintiff;
                                                COMPLAINT
       v.

  RONAN TELEPHONE COMPANY d/b/a
   ACCESS MONTANA,

                               Defendant.




{2547582-2, 120383-00001-01}
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 2 of 18



         Plaintiff The United States of America (“United States” or

“Government”) ex rel. Charles Sanford Stone, II (“Relator”), by counsel,

complains of Defendant Ronan Telephone Company d/b/a Access

Montana (“Ronan Telephone”) as follows:

                                Nature of the Action

         1.       In this action, Relator, on behalf of the United States, seeks

to recover treble damages and civil penalties against Ronan Telephone

for making or causing to be made false or fraudulent claims, records, or

statements, in violation of the False Claims Act, 31 U.S.C. § 3729 et seq.

                                       Parties

         2.       Relator is a natural person who is domiciled in Montana.

         3.       Ronan Telephone is a corporation created and existing under

the laws of Montana with a principal place of business at 312 Main

Street, S.W., Ronan, MT 59864.                Ronan Telephone operates an

Independent Local Exchange Carrier within the boundaries of the

Flathead reservation.

                               Jurisdiction and Venue

         4.       This Court has subject-matter jurisdiction over this action

under 31 U.S.C. §§ 3730(b) and 3732(a). Prior to this filing, Relator


{2547582-2, 120383-00001-01}              1
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 3 of 18



served a copy of this Complaint and a written disclosure of substantially

all material evidence and information in his possession on the United

States Attorney General and United States Attorney for the District of

Montana pursuant to 31 U.S.C. §§ 3730(b)(2).

         5.       This Court has personal jurisdiction over Ronan Telephone

because it is a Montana corporation that regularly transacts business in

Montana and because the acts giving rise to Relator’s claims occurred in

Montana.

         6.       Venue is proper in this District under 31 U.S.C. § 3732(a)

because: (a) Relator resides in this District; (b) Ronan Telephone

represented to the United States that it regularly transacts business in

this District; and (c) many of the acts proscribed by 31 U.S.C. § 3729

giving rise to the claims alleged against Ronan Telephone in this

Complaint occurred in this District.

         7.       The claims alleged against Ronan Telephone in this

Complaint are not based on allegations or transactions that are the

subject of a civil suit or an administrative civil money penalty proceeding

in which the Government is already a party, as barred by 31 U.S.C.

§ 3730(e)(3).


{2547582-2, 120383-00001-01}             2
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 4 of 18



         8.       If substantially the same allegations or transactions set forth

in this Complaint were publicly disclosed beforehand, then Relator is the

“original source” of those allegations or transactions within the meaning

of 31 U.S.C. § 3730(e)(4)(B). He has information that is independent of

and materially adds to the publicly disclosed allegations or transactions,

and has voluntarily provided that information to the Government along

with filing this Complaint, in accordance with 31 U.S.C. § 3730(b)(2).

                                        Facts

         9.       As part of the American Recovery and Reinvestment Act of

2009 (“Recovery Act”), Congress allocated $4.7 billion to the National

Telecommunications             and   Information    Administration’s   (“NTIA”)

Broadband Technology Opportunities Program (“BTOP”). The purpose

of this program was to expand broadband internet access to unserved and

underserved areas. To that end, the program provided grant funding to

support the development of broadband infrastructure.               The program

furthered the objectives of the Recovery Act by creating new jobs and

encouraging long-term economic growth.

         10.      NTIA opened BTOP’s final round of grant funding in early

2010, accepting applications until the end of March of that year. During


{2547582-2, 120383-00001-01}               3
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 5 of 18



that round, NTIA prioritized Comprehensive Community Infrastructure

(“CCI”) projects focused on Middle Mile broadband infrastructure that

supported growth in economically distressed areas and incorporated a

Last Mile infrastructure component in unserved or underserved areas,

or, instead, included a commitment from at least one Last Mile

broadband service provider.

         11.      In its notice for the final round of funding, NTIA defined

“Middle Mile” as “those components of a CCI project that provide

broadband service from one or more centralized facilities . . . to an

Internet point of presence,” and “Last Mile” as “those components of a

CCI project that provide broadband service to end-user devices through

an intermediate point of aggregation.” Dep’t of Commerce, Notice of

Funds Availability, 75 Fed. Reg. 3792 (Jan. 22, 2010).

         12.      In March 2010, Ronan Telephone submitted a Broadband

Infrastructure Application (“Grant Application”) to NTIA for $13,796,640

in grant funding under BTOP. (A true copy of the Grant Application Part

1, which was incorporated into the award by reference, is attached as

Exhibit A.)




{2547582-2, 120383-00001-01}             4
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 6 of 18



         13.      The central theme of the Grant Application was that Ronan

Telephone would provide high-speed, broadband internet to areas that

did not have it, including the Blackfeet and Flathead Reservations and

surrounding communities.

         14.      Ronan Telephone proposed building a CCI project called

Montana West, which it described in its Grant Application as “a

cooperative effort by Ronan Telephone Co., the Health Information

Exchange of Montana, Hot Springs Telephone Co.[,] the Blackfeet

Reservation and the Flathead Reservation to build [a] 257 mile fiber

backbone between Conrad and Missoula.” (Ex. A, at 4.)

         15.      In its Grant Application, Ronan Telephone stated that the

purpose of the Montana West project was “to provide new or improved

high-speed Internet access to a significant population of residents,

anchor institutions, and businesses throughout Northwestern Montana.”

(Id. at 8.) Ronan Telephone also stated that the “fiber backbone created

by this project [would] be available to not only the [Blackfeet and

Salish/Kootenai Tribes], but other service providers as well, and [would]

cause more Internet usage because it [would] be more affordable and in

some cases appear where there is no fiber yet.” (Id.)


{2547582-2, 120383-00001-01}            5
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 7 of 18



         16.      Ronan Telephone further stated that the Montana West

project would serve many of NTIA’s CCI priorities, including the

deployment of “Middle Mile broadband infrastructure to economically

distressed areas” as well as the deployment of “Middle Mile broadband

infrastructure that either includes a Last Mile infrastructure component

in unserved or underserved areas or has received commitments from one

or more Last Mile broadband service providers to utilize the Middle Mile

components.” (Id.) Ronan Telephone identified several unserved areas

that would benefit from the project, including St. Mary, Babb, Santa Rita,

and Heart Butte on the Blackfeet reservation and Elmo, Big Arm, and

Evaro on the Flathead reservation.           (Id. at 9.)   Ronan Telephone

summarized its pitch for federal funds with the proclamation, “[w]e

intend to open up the Internet to all of the residents, businesses, and

anchor institutions in our funding area at a cost that will allow a highly

increased adoption rate.” (Id. at 18).

         17.      For the Middle Mile portion of the Montana West project,

Ronan Telephone stated that it would “build a very robust 10Gig IP

backbone [from new or existing fiber] throughout Western Montana with

very strong connection points.” (Id. at 19.) Ronan Telephone stated that


{2547582-2, 120383-00001-01}            6
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 8 of 18



it designed this infrastructure with the intent of making “it easy for other

providers to gain access to the low-cost bandwidth that [would] be made

available with a direct Tier 1 connection to the Internet in Seattle.” (Id.)

Indeed, Ronan Telephone stated that it “fully expect[ed] to sell

bandwidth to other providers in the region.” (Id.) Ronan Telephone

further represented that “[t]his project is an opportunity to . . . provide

this valuable service to the residents and businesses in those outlying

locations.” (Id. at 7).

         18.      And for the Last Mile portion of the Montana West project,

Ronan Telephone stated that it would install “700Mhz wireless, using the

license that [it] acquired in the 2002 FCC spectrum auction,” with base

stations generally “located in the center of town or on an existing tower

in order to gain some height.” (Id. at 25.) Ronan Telephone was asked

directly in its Grant Application, “[i]s the applicant seeking a waiver for

providing less than 100% coverage of a service area?” (Id. at 13.) Ronan

Telephone responded, “No.” (Id.)

         19.      In addition to bringing new or improved high-speed,

broadband internet access to unserved or underserved areas throughout

Northwestern Montana, Ronan Telephone stated that the Montana West


{2547582-2, 120383-00001-01}             7
        Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 9 of 18



project would create jobs and promote economic growth. According to

Ronan Telephone, the project would “create direct employment for 2

teams of fiber installers, one from both the Blackfeet and Flathead

reservation[s], for a total of 14 direct jobs.” (Id. at 10.) “[Fourteen] people

for 3 years equals 52 actual direct job years for the project” on the

Blackfeet and Flathead reservations, Ronan claimed.               (Id. at 18).

Moreover, Ronan Telephone stated, “[t]his training and experience

[would] create a new skill set on the reservations that [would] enable both

on and off reservation employment.” (Id.)

         20.      In September 2010, NTIA awarded Ronan Telephone the

grant funds it requested for the Montana West project in its Grant

Application.             The Award (No. NT10BIX5570148) incorporated by

reference the Grant Application and its amendments. (Copies of the

Award and its special conditions are attached collectively as Exhibit B.)

NTIA originally gave Ronan Telephone three years to complete the

project. On Ronan Telephone’s request, however, NTIA extended the

completion deadline by a year.

         21.      During the life of the Montana West project, Ronan Telephone

submitted quarterly progress reports to NTIA, certifying the status of the


{2547582-2, 120383-00001-01}             8
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 10 of 18



project at that time. In its report for the fourth quarter of 2014, Ronan

Telephone certified that the overall project was 100% complete and that

100% of the original budgeted funds had been spent.

         22.      Each time Ronan Telephone submitted a quarterly progress

report to NTIA, it expressly or implicitly certified that it was in

compliance with the conditions of the Award, including but not limited to

the goods and services it provided toward the completion of the Montana

West project.

         23.      Contrary to its repeated express or implicit certifications of

compliance with the conditions of the Award, Ronan Telephone was not,

in fact, in compliance with those conditions.           Specifically, it did not

provide new or improved high-speed, broadband internet to residents,

anchor institutions, and businesses throughout Northwestern Montana;

give third-party providers access to its fiber backbone; or create

employment for 14 fiber installers from the Blackfeet and Flathead

reservations.

         24.      For example, Ronan Telephone has provided access to only

one commercial client and one residence in Babb. Its disregard for this

area—an area it promised the United States it would help in exchange


{2547582-2, 120383-00001-01}              9
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 11 of 18



for taxpayer dollars—is epitomized in the fact that Ronan Telephone has

misspelled “Babb” as “Baab” on its website for years.

         25.      In St. Mary, Ronan Telephone has only one commercial client,

though this client is hooked up through point-to-point fiber rather than

through a wireless radio as promised in the Grant Application.

         26.      In the St. Mary and Babb areas, while Ronan Telephone

proposed to connect 180 homes and 15 businesses, it has connected only

2 of them.

         27.      Ronan Telephone connected the home of former Glacier

County Commissioner Tony Sitzmann—who recommended the project to

the federal government—in the East Glacier area, but no other

residences in that community. For this single hook-up, in which fiber

was run for only 100 feet, Ronan Telephone reported to the United States

that the labor included nine days to bury the fiber, and an additional five

days dedicated to “splicing.”

         28.      In the Heart Butte area, although Ronan Telephone had

proposed to connect 155 homes, 23 businesses, and 4 anchor institutions,

it has connected none of them.




{2547582-2, 120383-00001-01}             10
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 12 of 18



         29.      Despite the fact that the Grant Application projects a cost of

$270 per customer to connect customers, plus a monthly fee, customers

requesting service from Ronan Telephone have been given quotes of

thousands of dollars just for the equipment for service, with no promise

actually to hook up those customers, or have been told that service would

be provided “within the next ten years,” but that Ronan Telephone could

not provide further detail. Ronan Telephone was allocated $92,070 from

the grant for customer premises equipment, but Ronan Telephone

apparently required customers to pay for the equipment it had already

purchased using their tax dollars via the grant award. Since Ronan

Telephone has connected almost zero customers in the areas described

above, those funds appear to be unaccounted for.

         30.      When Relator emailed Ronan Telephone’s CTO Jeremiah C.

Mergenthaler directly to discuss when he would be provided wireless

Internet access, Mergenthaler told him that “it is not on our schedule yet

to deliver fiber up that route [but] we are still looking at the potential.”

This after Ronan Telephone certified in year end and quarterly updates

that service in that area had already been provided.              And in other

communications with Relator, Ronan Telephone told Relator (again,


{2547582-2, 120383-00001-01}              11
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 13 of 18



despite statements to the Government to the contrary) that “[w]hile we

are always looking for new customers we do have to look at what our

return on investment will be going into an area.”

         31.      In the environmental assessment required by the National

Environmental Policy Act (a true copy of which is attached as Exhibit

C), Ronan Telephone included a “No Action Alternative” in which no fiber

optic cable would be placed in the project areas and, accordingly,

“[a]ffordable and reliable broadband service options would continue to be

limited or unavailable on significant portions of the Blackfeet and

Flathead Indian Reservations.”           (Ex. C, at 10.)   Of course, Ronan

Telephone did not take the No Action Alternative and instead received

over $13.7 million in federal funds for the purpose of providing high-

speed, broadband internet. Yet, the Blackfeet and Flathead Reservations

have been left without internet, in direct contradiction to Ronan

Telephone’s statements to the United States.

         32.      By failing to comply with these and other conditions of the

award, Ronan Telephone thwarted the very purpose of the grant—to

expand high-speed, broadband internet access to unserved and

underserved areas in Northwestern Montana. Ronan Telephone has also


{2547582-2, 120383-00001-01}            12
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 14 of 18



refused to reasonably negotiate with local providers to allow residents

from the underserved areas to have alternate means to access the fiber

backbone.            Local providers have indicated to Relator that Ronan

Telephone’s quotes “far exceed[ed] market price.” Ronan Telephone has

thereby directly thwarted exactly what it promised to achieve, despite

representing to the Government in its final Annual Report (a true copy

of which is attached as Exhibit D) that it “has not denied any request

for interconnection.” (Ex. D, at 2). Ronan Telephone’s express or implicit

certifications of compliance with the conditions of the Award were false

or fraudulent.

         33.      Ronan Telephone knowingly made false or fraudulent

certifications of compliance with the conditions of the Award. Ronan

Telephone did so because it wanted money to purchase equipment and

because it wanted to raise its profile for further financial gain.          It

purchased that equipment and deployed it in some of the work that it

performed for this project and now deploys it on other projects. Ronan

Telephone also covered the costs of its labor in whole or in part using

grant funds for over three years. But Ronan Telephone had no intention

of actually completing the project, because it believed that it would be too


{2547582-2, 120383-00001-01}            13
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 15 of 18



expensive to install and service high-speed, broadband internet on the

east side of Glacier National Park.

         34.      By knowingly and intentionally making false or fraudulent

express or implicit certifications of compliance with the conditions of the

Award, Ronan presented or caused to be presented a false or fraudulent

claim for payment or approval to the United States.

 Count I – False or Fraudulent Claims in Grant Application and
     Quarterly Progress Reports (31 U.S.C. § 3729(a)(1)(A))

         35.      Relator incorporates by reference paragraphs 1–34 as if set

forth fully in Count I.

         36.      By virtue of the acts described above, Ronan Telephone

knowingly and intentionally presented or caused to be presented false or

fraudulent claims to the United States for payment or approval, in

violation of 31 U.S.C. § 3729(a)(1)(A).

         37.      As a result Ronan Telephone’s false or fraudulent claims, the

United States sustained damages in an amount of no less than that of

the grant awarded to Ronan Telephone under BTOP.




{2547582-2, 120383-00001-01}             14
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 16 of 18



   Count II – False Records or Statements in Grant Application
    and Quarterly Progress Reports (31 U.S.C. § 3729(a)(1)(B))

         38.      Relator incorporates by reference paragraphs 1–34 as if set

forth fully in Count II.

         39.      By virtue of the acts described above, Ronan Telephone

knowingly made, used, or caused to be made false records or statements

material to false or fraudulent claims for payment or approval by the

United States, in violation of 31 U.S.C. § 3729(a)(1)(B).

         40.      As a result of Ronan Telephone’s false records or statements,

the United States sustained damages in an amount of no less than that

of the grant awarded to Ronan Telephone under BTOP.

                                 Prayer for Relief

         Based on the allegations set forth above and the attached exhibits,

Relator, on behalf of the United States, prays for judgment against Ronan

Telephone as follows:

         A.       That Ronan Telephone be required to pay the United States

triple the amount of its damages as determined at trial, plus civil

penalties up to $11,000 for each false claim, statement, or record;




{2547582-2, 120383-00001-01}             15
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 17 of 18



         B.       That if the United States proceeds with this action, then

Relator be awarded an amount no less than 15% but no more than 25%

of the proceeds of the action or settlement of the claims;

         C.       That if the United States does not proceed with this action,

then Relator be awarded an amount no less than 25% but no more than

30% of the proceeds of the action or settlement of the claims;

         D.       That Relator be awarded all reasonable attorney’s fees and

costs, in accordance with 31 U.S.C. § 3730(d)(1) or (d)(2);

         E.       That the Court award such other and further relief as it may

deem just and proper.

                                   Jury Demand

         Relator demands a trial by jury on all issues so triable.




{2547582-2, 120383-00001-01}             16
       Case 4:19-cv-00056-BMM-JTJ Document 1 Filed 08/20/19 Page 18 of 18



Dated: August 20, 2019


                                     Respectfully submitted,


                                     /s/ Michael P. Gardner
                                     J. Benjamin Rottenborn
                                     Michael P. Gardner
                                     Justin E. Simmons
                                     WOODS ROGERS PLC
                                     P.O. Box 14125
                                     Roanoke, VA 24038-4125

                                     /s/ Michael P. Manning
                                     Michael P. Manning
                                     RITCHIE MANNING KAUTZ PLLP
                                     175 N. 27th Street, Suite 1206
                                     Billings, MT 59101

                                     Counsel for Relator Charles Sanford
                                     Stone, II




{2547582-2, 120383-00001-01}          17
